547 F.3d 993 (2008)
UNITED STATES of America, Plaintiff-Appellee,
v.
David Roland HINKSON, Defendant-Appellant.
No. 05-30303.
United States Court of Appeals, Ninth Circuit.
October 20, 2008.
Michael D. Taxay, Esquire, U.S. Department of Justice, Washington, DC, for Plaintiff-Appellee.
Dennis P. Riordan, Donald M. Horgan, Esquire, Riordan & Horgan, San Francisco, CA, Curtis R. Smith, Esquire, Thompson Smith Woolf Anderson, PLLC, Idaho Falls, ID, for Defendant-Appellant.

ORDER
KOZINSKI, Chief Judge:
Upon the vote of a majority of nonrecused active judges, it is ordered that this case be reheard en banc pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to any court of the Ninth Circuit.
Judges SILVERMAN and TALLMAN did not participate in the deliberations or vote in this case.